DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed on 09/12/2022 have been entered. Claims 1-17 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman (EP 1415609) in the view of Holz (US 20150253428).
Regarding claim 1, Cosman teaches a system for use in an operation room, the system comprising (figure 1, paragraph 0010): a main tracking device including a plurality of light sources (figure 1, elements 50 and 52, paragraph 0015) and a plurality of light detectors (figure 1, elements 24, 62, 72, paragraphs 0015, 0020, and 0022; optically detectable elements attached to the patient, instrument, and the surgeon), wherein each of the plurality of light sources is configured to emit light pulses and each of the plurality of light detectors is configured to detect the light pulses (paragraph 0015), and 
a controller configured to determine 3D position information of a plurality of objects in the operation room (paragraphs 0014 and 0025; the system detects the position of the tracked object by deriving data from the camera and controlling the light emission based on a sequence which is operated by setting the emission time of each element) , and 
a processor configured to:
 receive image information of a first object of the plurality of objects and image information of a second object of the plurality of objects (paragraphs 0025-0026; the processing unit receives position data from the camera and sends it to the computer to generate a visual image which represent the instrument position with respect to the patient body position), 
 receive, from the main tracking device, the 3D position information of the plurality of objects (paragraphs 0025-0026; the processing unit receives position data from the camera and sends it to the computer to generate a visual image which represent the instrument position with respect to the patient body position), and 
 generate a visualization of the image information of the first object in spatial relation to the image information of the second object based on the 3D position information (paragraphs 0025-0026; the processing unit receives position data from the camera and sends it to the computer to generate a visual image which represent the instrument position with respect to the patient body position).
However, Cosman fails to explicitly teach determining the position based on time differences between pulses.
Holz, in the same field of endeavor in the subject of determining positional information, teaches determining the position based on time differences between pulses (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Regarding claim 2, Cosman teaches the system of claim 1, wherein the plurality of light sources are fixedly arranged in the operation room and the plurality of light detectors are respectively arranged at the objects (figure 1, elements 10, 24, 62, and 72, paragraph 0015; the light source is attached to the celling of the operation room while the optical detectable elements are attached on the objects).

Regarding claim 3, Cosman teaches the system of claim 1, further comprising an imaging device that comprises at least one device from the group consisting of a 2D x-ray imaging device, a 3D computer tomography device, a magnet resonance imaging device, an ultrasound device, a hyperspectral imaging device, and a video camera (paragraph 0026; FIGURE 1, it should be noted that an instrument 60 for use with the present invention can be nearly any surgical instrument or device, such as a microscope, an endoscope, a cutting instrument, an ultrasonic imaging probe, or a treatment device such as an X-ray collimation device for a linear accelerator (LINAC). There are many other possibilities, as well.).

Regarding claim 4, Cosman teaches the system claim 1, further comprising a display device configured to display the generated visualization (figure 1, element 46, paragraph 0026). 

Regarding claim 5, Cosman teaches the system of claim 4, wherein the display device is a transparent display device (figure 1, element 80, paragraph 0025;  the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device.)

Regarding claim 6, Cosman teaches the system of claim 1, however fails to explicitly teach wherein further comprising a secondary tracking device that comprises at least one out of the group consisting of a hyperspectral tracking device, a video tracking device, an electromagnetic tracking device, a radiofrequency tracking device, an ultrasound tracking device, an x-ray tracking device, an optical shape sensing device, and micro electro-mechanical sensors.
Holz, in the same field of endeavor in the subject of determining positional information, teaches a secondary tracking device that comprises at least one out of the group consisting of a hyperspectral tracking device, a video tracking device, an electromagnetic tracking device, a radiofrequency tracking device, an ultrasound tracking device, an x-ray tracking device, an optical shape sensing device, and micro electro-mechanical sensors (paragraphs 0073-0074;  sensor array 508 comprises a micro-electro-mechanical system (MEMS) camera. The MEMS camera can scan (e.g., by raster-scan, or other scan pattern) the region of interest using a scanning mirror in conjunction with a single photodiode (or other light-sensing device). Light striking the scanning mirror of the MEMS camera from different directions is captured at different times during a scan.  location information for an object (or a particular surface region thereof) can be determined in part based on the state (e.g., temporally changing direction, composition, and so forth) of the light that strikes the object (or the particular surface region) and produces a reflection that can be detected by the sensor array 508.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a secondary tracking device. Doing so will help to provide location information of the object as taught by HolZ in paragraph 0074.

Regarding claim 7, Cosman teaches the system of claim 1, wherein the plurality of objects includes at least two out of the group consisting of at least one interventional device, an imaging device, an imaging registration device, a display device, a secondary tracking device, an operation light, a patient table, and at least one person like a patient or a physician (figure 1, paragraphs 0015 and 0020; the tracked objects are the patient, instrument, and surgeon).

Regarding claim 8, Cosman teaches the system of claim 1, wherein the image information includes at least one out of the group consisting of 2D x-ray image data, 3D CT image data, 3D MRI image data, ultrasound image data, and video image data (paragraph 0027, a reference to real-time imaging data (for example ultrasound, MRI, CT, etc.)).
Regarding claim 9, Cosman teaches the system of claim 1, wherein the processor is further configured:
 to determine a spatial deviation between the 3D position information of the first object and an intended 3D position of the first object, and generate an indication of the spatial deviation on the display device (paragraphs 0054 and 0064, a confirmation step to confirm the correctness of the position of the tracked object).

Regarding claim 10, Cosman teaches a non-transitory computer readable medium having stored  program product comprising instructions which, when executed by a processor, cause the processor to (paragraphs 0014 and 0034; the computer 44 has software to represent the positions and orientations of those objects in camera coordinates and display the objects in various representations on a display means 46 as desired by the clinician):
 Receive, from a main tracking device, 3D position information of a first object (paragraph 0021; The three-dimensional position and orientation of the element 62 can then be calculated using the camera data processor 42 and the computer 44. The orientation and position of the instrument 60 can thereby be determined.),
 receive image information representing the first object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 
receive, from the main tracking device, 3D position information of a second object (paragraph 0022; the computer 44 can thereby track in three-dimensional space relative to the camera system 10 the positions of all elements and their relative orientations), 
receive image information representing the second object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 
generate a visualization of the image information of the first object in spatial relation to the image information of the second object based on the 3D position information of the first object and the 3D position information of the second object (paragraph 0026).
However, Cosman fails to explicitly teach determining the position based on time differences between light pulses emitted by a plurality of light sources and detected by a plurality of light detectors.
Holz, in the same field of endeavor in the subject of determining positional information, teaches determining the position based on time differences between light pulses emitted by a plurality of light sources and detected by a plurality of light detectors (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Regarding claim 11, Cosman teaches the non-transitory computer readable storage medium of claim 10, 
wherein the instructions, when executed by the processor, further cause the processor to:
 select one or more objects to be tracked by the main tracking device, and  select image information of each of the one or more objects from available image information (paragraph 0025; The processor 42 is also capable of synchronously controlling the light emitters 50 and 52, if needed to illuminate the optically detectable markers or indicators on the patient 22, the head holder structure 38, the instrument 60, or the surgeon 76.).

Regarding claim 12, Cosman teaches the non-transitory computer readable storage medium  of claim 10 wherein the instructions, when executed by the processor, further cause the processor to: receive live image information of an object, and generate a visualization of the first object and the second object including the live image information. (paragraph 0009; a simulated view of the instrument and the patient can be provided on a display device in a manner that is comfortable and convenient to the surgeon. In an embodiment of the invention, the simulated view is overlaid with an actual live video display to further orient the surgeon.).

Regarding claim 14, Cosman teaches a method of tracking objects in an operation room,  the method comprising:  (paragraph 0021; The three-dimensional position and orientation of the element 62 can then be calculated using the camera data processor 42 and the computer 44. The orientation and position of the instrument 60 can thereby be determined.),
determining a 3D position a first object, determining a 3D position of a second object (paragraph 0022; the computer 44 can thereby track in three-dimensional space relative to the camera system 10 the positions of all elements and their relative orientations), 
receiving image information of the first object and image information of the second object (paragraph 0025; Data from the processor 42 is sent to the computer 44, where it is then analyzed in three-dimensional camera-based coordinates. Image data 48 can be in memory of the computer 44 or otherwise transferred to computer 44, as for example optical disk, magnetic tape, etc. The visualization of camera data and image scan data (CT, MR, PET, ultrasound, etc.) is accomplished via the display 46, which in various embodiments can be a CRT, liquid crystal display, heads-up display, or other display device), 

and generating a visualization including the image information of the first object in spatial relation to the image information of the second object based on the 3D position of the first object and the 3D position of the second object (paragraph 0026).
However, Cosman fails to explicitly teach measuring time differences between light pulses emitted by a plurality of light sources and detected by a plurality of light detectors
Holz, in the same field of endeavor in the subject of determining positional information, teaches determining the position based on measuring time differences between light pulses emitted by a plurality of light sources and detected by a plurality of light detectors (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Regarding claim 15, Cosman teaches the system of claim 1, wherein: the plurality of light sources includes (i) a first light emitter configured to emit flashing light pulses (paragraph 0057; the LED emitters 294, 296, and 298 are flashed in a coded sequence controlled by the circuit 300 that is detectable by the processor 292 so as to recognize the instrument 282 and the index structure 280. ); and the controller is further configured to determine the 3D position information of a plurality of objects in the operation room (paragraphs 0014 and 0025; the system detects the position of the tracked object by deriving data from the camera and controlling the light emission based on a sequence which is operated by setting the emission time of each element).
However, Cosman fails to explicitly teach a second light emitter configured to emit sweeping light pulses; based on time differences between the flashing light pulses and the sweeping light pulses.
Holz, in the same field of endeavor in the subject of determining positional information, teaches a second light emitter configured to emit sweeping light pulses (paragraph 0083; The information deficit arising from such unknown parameters of the geometric arrangement may be cured by using multiple sweeping light sources (i.e., multiple directed light sources with variable emission directions)) determining the position based on time differences between the flashing light pulses and the sweeping light pulses (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a sweeping light source and a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Regarding claim 16, Cosman teaches the non-transitory computer readable storage medium of claim 10, however fails to explicitly teach wherein the time differences between light pulses comprises time differences between flashing light pulses emitted from a first emitter of the plurality of light sources and sweeping light pulses emitted from a second emitter of the plurality of light sources.
Holz, in the same field of endeavor in the subject of determining positional information, teaches determining time differences between light pulses comprises time differences between flashing light pulses emitted from a first emitter of the plurality of light sources and sweeping light pulses emitted from a second emitter of the plurality of light sources (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Regarding claim 17, Cosman teaches the method of claim 14, however fails to explicitly teach wherein measuring the time differences between the light pulses comprises: measuring time differences between flashing light pulses emitted from a first emitter of the plurality of light sources and sweeping light pulses emitted from a second emitter of the plurality of light sources.
Holz, in the same field of endeavor in the subject of determining positional information, teaches measuring the time differences between the light pulses comprises: measuring time differences between flashing light pulses emitted from a first emitter of the plurality of light sources and sweeping light pulses emitted from a second emitter of the plurality of light sources (paragraphs 0016, 0025, and 0107-0109;  determining a time of capture of the reflected light and, based thereon, an associated direction of the illuminating light, and (ii) deriving the positional information about the object at least in part from the direction of the illuminating light. In some embodiments.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman to incorporate the teachings of Holz to provide a step of calculating time differences between pulses. Doing so will help in determining the direction of the luminating light which helps in determining the position of an object as taught by Holz in paragraph 0016.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman (EP 1415609) in the view of Holz (US 20150253428) and further view of Frimer (US 20170105713).
Regarding claim 13, Cosman in the view of Holz teaches the non-transitory computer readable storage medium  of claim 11, however fails to explicitly teach wherein the instructions, when executed by the processor, further cause the processor to generate an alert output in case of an impermissible intersection of the tracked one or more objects.
Frimer, in the same field of endeavor, teaches an alert output in case of an impermissible intersection of the tracked objects (paragraph 0221).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cosman in the view of Holz to incorporate the teachings of Frimer to provide an alert output in case of an impermissible intersection of the tracked objects. Doing so will help to prevent the user from performing a restricted movement as well as preventing two tracked objects from colliding as taught by Frimer in paragraph 0658.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.M.A./             Patent Examiner, Art Unit 3793                                                                                                                                                                                                         /BONIFACE NGATHI N/              Primary Examiner, Art Unit 3793